Citation Nr: 1519224	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-25 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a skin disorder of the hands.  

3.  Entitlement to service connection for residuals of a broken left hand.  


REPRESENTATION

Appellant represented by:	Leann Baker, Agent


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1976 to June 1979 and from November 1979 to September 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In his July 2013 VA Form 9, the Veteran requested a hearing before the Board.  The Board scheduled the requested hearing to take place by live videoconference in June 2014 and informed the Veteran in a May 2014 letter.  He failed to report for the hearing without good cause.  Hence, the hearing request is considered withdrawn. See 38 C.F.R. § 20.704(d) (2014).


FINDINGS OF FACT

1.  A low back disorder did not have its onset during any period of service, and it was not caused by disease or injury in any period of service; arthritis of the low back was not present within one year of service discharges. 

2.  A skin disorder of the hands did not have its onset during any period of service, and it was not caused by disease or injury in any period of service. 

3.  A residual disability as a result of a broken left hand has not been present at any time during the claim and appeal period.   


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated during active military service and arthritis of the low back may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  A skin disorder of the hands was not incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  Residuals of a broken left hand were not incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in a letter sent to the Veteran in June 2011.

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014). 

The Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained VA and private treatment records in developing the claims.  

I.A. Duty to Assist:  Service Treatment Records

The RO attempted to obtain the records of the Veteran's military service.  Particularly, the RO sent letters to the Veteran in June 2011 in order to obtain his STRs.  The RO also requested the STRs from the National Personnel Records Center (NPRC) in January 2007.  In a December 2007 memorandum, VA made a formal finding of unavailability of the Veteran's STRs.  Based on these actions, the Board concludes that relevant STRs either do not exist or further efforts to obtain such records would be futile.  See 38 U.S.C.A. § 5103A(c).  

In cases where a veteran's STRs have been lost or destroyed while in the possession of a Federal department or agency, VA has a heightened duty to assist the claimants in developing their claims.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  This includes informing the claimant that he or she may provide alternative evidence to support the claim.  Id. at 370 (citing Dixon v. Derwinski, 3 Vet. App. 261 (1992)).

The Veteran was made aware of VA's attempts to procure his STRs in a December 2007 letter.  Also, the RO provided the Veteran with a comprehensive list of evidence he could provide in lieu of those records in a June 2011 letter.  The RO sent correspondence to the Veteran on a frequent basis asking for information needed to substantiate his claim.  The Board finds that these actions are consistent with the Court's guidance in Dixon and Washington.  

As mentioned above, in a case such as this, where it appears that the Veteran's STRS are unavailable, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened. Washington v. Nicholson, 19 Vet. App. 362, 371 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This does not mean that there is a lower legal standard for proving a claim for service connection.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The following analysis has been undertaken with this heightened duty in mind.

I.B.  Duty to Assist: No Medical Examinations Warranted

Next, the Board acknowledges that VA did not provide examinations with regard to the Veteran's claims of entitlement to service connection for a low back disorder, skin disorder of the hands, or residuals of a broken left hand.  Nevertheless, the Board concludes that VA has no duty to provide examinations for these claimed disabilities.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. §3.159(c) (4). 

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Veterans Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is no persuasive competent evidence indicating that the appellant's claimed disabilities may be associated with service aside from the appellant's assertions, which alone do not, under current case law, suffice to render a VA examination or opinion necessary.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a claimant's generalized statement that a service illness caused his present medical problems is not sufficient to entitle him to a medical examination).  Therefore, a remand for a medical opinion is not necessary to decide the claims.  Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (holding that VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of a lay statement).

Specifically, the Board finds that the record does not provide an indication of an association between service and the Veteran's claimed conditions.  Although the threshold for the third factor is a low one, there is a threshold.  There is no evidence of the type or similar to the type of evidence that the Veterans Court described in McLendon as examples of what satisfies the indication of an association factor.  Here, the only evidence of record relevant to the indication of association factor is the Veteran's claim.  The Board finds that this does not rise to the threshold described in McLendon, and therefore concludes that VA has no duty to provide an examination regarding the Veteran's claims for service connection for a low back disorder, skin disorder of the hands, and residuals of a broken left hand.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, an appellant must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

There is a rebuttable presumption of service connection for certain chronic diseases, including arthritis, if the disease manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

The Board discusses the merits of each issue on appeal separately.  

II.A. Low Back Disorder

In his March 2011 claim for service connection, the Veteran asserted that a low back disorder was caused by lifting heavy containers while working in a kitchen during active duty.  VA treatment notes from February 2011 note a past medical history of low back pain and degenerative disc disease, citing to an MRI that revealed mild degenerative disc disease in the L3-L4 and L5-S1 segments of the Veteran's spine.  A note from March 2011 shows the Veteran receiving education for the use of a transcutaneous electrical nerve stimulation (TENS) unit for low back pain.  VA treatment notes mention back pain up until 2014.  The Board finds that this satisfies the first element of service connection.  The evidence shows the existence of a present low back disability.  

However, there is no objective evidence of an in-service incurrence or aggravation of a disease or injury related to the Veteran's back.  There is also no evidence that arthritis of the Veteran's back manifested to a compensable degree within one year from active service.  

In his claim and notice of disagreement, the Veteran has asserted that his active service caused his low back condition.  To the extent that these statements are assertions of a nexus, a connection between his period of active service and his low back disorder, the Veteran is making a lay statement pertaining to the cause of his low back disorder.    

In this regard, there is no evidence that the Veteran has expertise in determining the cause of degenerative disc disease of the low back.  He is thus considered a layperson.  Whether lay nexus evidence is competent evidence cannot be determined categorically.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Rather, such a determination depends on the facts of the case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007);  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Whether a disability present many years after service is due to lifting boxes while working in a kitchen during service, is a complex question, the answer to which is not determinable by observation with the five senses and is not within the realm of knowledge of a lay person.  Such a determination requires medical expertise and knowledge.  Consequently, the Board finds that the Veteran's nexus opinion is not competent evidence.  

Therefore, the preponderance of evidence is against a finding that the Veteran suffered any injury or disease of the low back during active service, and arthritis of the Veteran's back did not manifest to a compensable degree within one year of separation from active service.  As such, neither the provisions for presumptive service connection for chronic disease nor the general provisions for service connection are satisfied, and the Veteran's appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.B. Skin Disorder of the Hands

In his March 2011 claim of entitlement to service connection for a bilateral hand condition, the Veteran asserted that burns sustained from exposure to "extreme hot water" during service caused residual scarring on both hands.  The Veteran filed a claim for a bilateral hand condition in October 2006.  In that claim, the Veteran reported that he injured both hands during service and had dry, scaly skin with soreness since then.  

The Board acknowledges the Veteran is competent to comment that he has dry, scaly skin and soreness in his hands, but VA treatment notes do not corroborate this report.  March 2014 records document normal skin assessments of the Veteran's upper extremities, and the record does not reflect that the Veteran complained of a bilateral hand condition during any of his numerous visits to the VA medical center.  There is no evidence the Veteran has a bilateral hand condition, to include a skin rash.  Additionally, absent from the record is any evidence of an in-service injury or disease to the Veteran's hands.  

Thus, in the absence of any evidence of in-service treatment, complaints, injury or onset of a bilateral hand condition, and absent any evidence of a link between this condition and his active service, service connection for this disability cannot be awarded.  The preponderance of the evidence is against a finding that the Veteran suffered any injury or disease of his hands during service, and his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.C. Residuals of a Broken Left Hand

Other than in his March 2011 claim of entitlement to service connection for residuals from a broken left hand, the Board is not aware of any evidence submitted by the Veteran in support of this claim.  In his claim, the Veteran alleged that he broke his hand while moving boxes during service and that his ring finger is deformed as a result of the break.  However, the Board is not aware of any evidence that corroborates these statements.  Indeed, VA treatment records, while documenting numerous other disabilities, some of them orthopedic in nature, do not mention a deformity of the ring finger of the left hand during the claim and appeal period.  Thus, the Veteran has failed to establish a current disability.  

Even if the Board were to find that the Veteran has satisfied the present disability requirement of service connection, there is no evidence that any traumatic accident to the Veteran's hand occurred during service.  

The Board finds that the preponderance of evidence is against this claim, and the appeal as to this issue must, therefore, be denied. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.  

Service connection for a skin disorder of the hands is denied.  

Service connection for residuals of a broken left hand is denied.  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


